Citation Nr: 9920037	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to payment or reimbursement by Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
services incurred in connection with treatment at the 
University of California at San Diego Medical Center from 
August 29, 1996, to August 30, 1996.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1953 to November 
1954.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in San Diego, California, in 
November 1996 which denied the claimed benefits holding that 
VA facilities were available for treatment at the time the 
veteran sought treatment at the private medical facility.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  Service connection is in effect for paranoid type 
schizophrenic reaction and a 100 percent rating has been in 
effect for the disability since 1965.  

2.  The veteran was treated at the University of California 
at San Diego Medical Center (UCSD) from August 29, 1996, to 
August 30, 1996.  

3.  A VA facility was feasibly available at the time the 
private medical treatment was rendered in August 1996.  


CONCLUSION OF LAW

The criteria for payment or reimbursement by Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
services incurred in connection with treatment at the 
University of California at San Diego Medical Center from 
August 29, 1996, to August 30, 1996, are not met.  38 
U.S.C.A. §§ 1728, 5107 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 17.120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that service connection was established in 
1965 for active schizophrenic reaction, paranoid type, and 
that a 100 percent schedular rating for the disability has 
been in effect since that time.  Service connection was also 
established at that time for residuals of a fracture of the 
left medial malleolus and a noncompensable rating has 
remained in effect for that disability since 1965.  

Most of the facts of this case are not in dispute and can be 
summarized briefly.  The veteran provided testimony at two 
personal hearings, both before personnel at the VAMC in April 
1997 and before the undersigned Member of the Board at the VA 
Regional Office (RO) in San Diego in October 1998.  He stated 
that he had previously been diagnosed as having heart disease 
and an abdominal aortic aneurysm at the University of 
California at San Diego Medical Center (UCSD) and had had 
similar bouts of abdominal pain after meals "all the time."  
He indicated that previously the pain had abated after 1-2 
hours.  He reported, however, that on August 29, 1996, he 
developed pain after lunch that was similar to that he had 
previously experienced, but he stated that the pain was more 
severe than before and did not go away.  The veteran 
testified that around 9pm that day he took a taxi to UCSD 
Medical Center.  Upon questioning at his Board hearing as to 
whether he had made any attempt to call the nearby VAMC for 
permission to go to UCSD, he responded that he never thought 
of it, but he indicated that he had done so in the past.  The 
veteran testified that the pain was so bad that he "wasn't 
thinking straight."  He reported that the surgeons at UCSD 
had recommended surgery during the hospitalization in 
question (as they had done previously) and that they also 
wanted to make arrangements to transfer him to the VAMC, but 
that he had declined both suggestions and left the private 
hospital against medical advice.  

In December 1996 and again in May 1997, a VA physician who 
had reviewed the veteran's record stated that the veteran 
could just as easily have taken a taxi to the VAMC as to UCSD 
and that VA facilities were available for emergency 
treatment.  

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120; see also 
38 U.S.C.A. §§ 1703, 1710, 1711; 38 C.F.R. § 17.52.  Under 
the applicable law and regulation (and since the veteran is 
not a participant in a vocational rehabilitation program), in 
order to be entitled to payment of unauthorized medical 
expenses incurred at a private hospital, all three of the 
following must be shown:  

(a) The treatment rendered was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating 
an adjudicated service-connected 
disability, or




(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service-connected 
disability; and

(b) That a medical emergency existed of such 
nature that delay would have been hazardous to 
life or health; and

(c) That no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board will first address the issue of whether or not VA 
or other Federal facilities were feasibly available (the 
third criterion of § 17.120) at the time of the private 
hospitalization.  The veteran testified at his first personal 
hearing that he "didn't want to go all the way to [the VAMC] 
because I figured it was too risky" and that "I didn't know 
if there'd be any kind of doctor" there or whether they 
would treat him.  He also stated that he took a taxi, rather 
than an ambulance, to the hospital.  

A VA physician, however, after having reviewed the veteran's 
record, stated in December 1996 and May 1997 that the VAMC 
was available to treat the veteran and that he could have 
taken a taxi to the VAMC just as easily as to UCSD.  The 
Board gives significant probative weight to the physician's 
statements, since he had an opportunity to review the 
veteran's record and information regarding the medical 
facilities that were available on August 29, 1996.  The Board 
gives particular weight to the fact that the veteran chose to 
take a taxi to the hospital of his choice, 

rather than an ambulance to the closest hospital (which, in 
this case, apparently was the private facility).  While he 
has stated that he believed that it would be too risky to 
travel to the more distant VA hospital, it is significant 
that he chose to call a taxi, rather than to call an 
ambulance or 911.  Further, there is no medical evidence 
indicating that the veteran's medical condition at that time 
was of such nature that delaying treatment by going to the VA 
hospital (if indeed there would have been any delay) would 
have been hazardous to his life or health.  The Board would 
point out that, although the veteran is free to obtain 
medical treatment wherever he wishes, he is entitled to free 
medical care by VA.  More importantly, the law and 
regulations set forth strict criteria for the conditions 
under which VA will pay for treatment rendered at non-Federal 
facilities.  Therefore, the Board finds (1) that a VA 
facility was available to treat the veteran, (2) that an 
attempt to use the VA facility would not have been 
unreasonable, unsound, unwise, or impractical, and (3) that 
treatment would not have been refused by VA.  Accordingly, 
the third criterion set forth above is not met.  

Because one of the three criteria that are required for 
payment or reimbursement for unauthorized medical services 
has not been met, and because all three criteria must be met 
to establish entitlement, the veteran's claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Payment or reimbursement by VA for the cost of unauthorized 
medical services incurred in connection with treatment at the 
University of California at San Diego Medical Center from 
August 29, 1996, to August 30, 1996, is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

